Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 1 of 8 PageID #: 2241




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 2:13-cr-00020-JPH-CMM-
                                                           01

                                                           ORDER       ON     MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   MICHAEL NEWELL                                          (COMPASSIONATE RELEASE)



         Upon motions of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,

  IT IS ORDERED that the motions are:

  ☒ DENIED.

  ☐ DENIED WITHOUT PREJUDICE.

  ☐ OTHER:

  ☒ FACTORS CONSIDERED: See attached opinion.
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 2 of 8 PageID #: 2242




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                                )
                                                           )
                                 Plaintiff,                )
                                                           )
                            v.                             )     No. 2:13-cr-00020-JPH-CMM
                                                           )
  MICHAEL NEWELL,                                          ) -01
                                                           )
                                 Defendant.                )

                                                   Order

            Pending before the Court are Michael Newell's motions for compassionate release, dkts.

  466 and 479, filed under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by § 603 of the First Step Act

  of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). Mr. Newell requests a reduction of his

  term of imprisonment to time served. For the reasons explained below, Mr. Newell's motions are

  denied.

                                              I. Background

            In December 2014, Mr. Newell pleaded guilty to one count of conspiracy to possess with

  intent to distribute and to distribute 100 kilograms or more of marijuana in violation of 21 U.S.C.

  §§ 841 and 846 and one count of conspiracy to conduct and attempt to conduct financial

  transactions affecting interstate commerce in violation of 18 U.S.C. § 1956(h). Dkts. 300, 301,

  302. The parties agreed to a binding sentence of 120 months' imprisonment, see dkt. 301 at ¶ 7,

  and the Court accepted Mr. Newell's guilty plea on August 5, 2015, dkt. 407. The Court sentenced

  Mr. Newell to an aggregate term of 120 months' imprisonment to be followed by an aggregate

  term of 8 years' supervised release. Dkt. 410.




                                                     2
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 3 of 8 PageID #: 2243




          Mr. Newell is 60 years old. When he filed his motion, he was incarcerated at the satellite

  camp at the U.S. Penitentiary in Lompoc, California ("FPC Lompoc"). Dkt. 479 at 1. Mr. Newell

  is, however, no longer incarcerated at FPC Lompoc. On February 6, 2021, he notified the Court

  that he was released to home confinement in November 2020. Id. at 2. His sentence is anticipated

  to end on March 17, 2024. Id. at 4.

          Mr. Newell filed his first motion for compassionate release in May 2020. Dkt. 466. He

  argued that an extraordinary and compelling reason supports a sentence reduction because his

  medical conditions place him at greater risk of developing severe symptoms if he contracts

  COVID-19 and because FPC Lompoc experienced a major outbreak of COVID-19. The United

  States responded in opposition to Mr. Newell's motion, dkt. 473, and Mr. Newell filed a reply and

  supplemental reply, dkts. 477, 478.

          On February 6, 2021, Mr. Newell filed a supplemental motion for compassionate release.

  Dkt. 479. He notifies the Court of his release to home confinement and asserts that a reduction in

  his sentence is warranted based on the following facts: (1) his post-sentencing conduct, (2) his

  prior conviction would not support a sentence enhancement if he were sentenced today, (3) he will

  serve an eight-year term of supervised release, (4) he is not an escape risk, (5) he is not a danger

  to the community, (6) he has obtained employment since his release to home confinement but

  cannot engage in ordinary activities within the community and imposes a burden on probation

  officers, and (7) he is an "excellent candidate for compliance" with the terms of his supervised

  release. Id. at 2-4.

                                         II. Legal Standard

          The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence



                                                   3
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 4 of 8 PageID #: 2244




  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons ("BOP")

  could file a motion for a reduction based on "extraordinary and compelling reasons." Now, a

  defendant is also permitted to file such a motion after exhausting administrative remedies. See First

  Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The amended version of the

  statute states:

          [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
          of the defendant after the defendant has fully exhausted all administrative rights to
          appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant's facility, whichever is earlier, may reduce the term of imprisonment (and
          may impose a term of probation or supervised release with or without conditions
          that does not exceed the unserved portion of the original term of imprisonment),
          after considering the factors set forth in section 3553(a) to the extent that they are
          applicable, if it finds that—

                    (i) extraordinary and compelling reasons warrant such a reduction;
                    or

                    (ii) the defendant is at least 70 years of age, has served at least 30
                    years in prison, pursuant to a sentence imposed under section
                    3559(c), for the offense or offenses for which the defendant is
                    currently imprisoned, and a determination has been made by the
                    Director of the Bureau of Prisons that the defendant is not a danger
                    to the safety of any other person or the community, as provided
                    under section 3142(g);

          and that such a reduction is consistent with applicable policy statements issued by
          the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

          Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before



                                                      4
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 5 of 8 PageID #: 2245




  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C.

  § 3142(g)." U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C.

  § 3553(a), "to the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, subsections (A)-(C) of Application Note 1 to § 1B1.13 identify

  three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal illness

  diagnoses or serious conditions from which a defendant is unlikely to recover and which

  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)-(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id.; Application Note 1(D).

         The policy statement in § 1B1.13 addresses only motions from the Director of the BOP.

  Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the

  court may reduce a term of imprisonment . . . ."). It has not been updated since the First Step Act



                                                   5
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 6 of 8 PageID #: 2246




  amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the Sentencing

  Commission has not yet issued a policy statement "applicable" to motions filed by prisoners.

  United States v. Gunn, 980 F. 3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of an

  applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.

          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

                                           III. Discussion

          When Mr. Newell filed his first motion, he was incarcerated at FPC Lompoc, which is part

  of the larger Federal Correctional Complex in Lompoc ("FC Lompoc"). FPC Lompoc experienced

  a large outbreak of COVID-19, and Mr. Newell contended that he suffered from various medical

  conditions that increased his risk of suffering severe symptoms if he contracted COVID-19. Dkt.

  466. He argued that "the combination of his medical condition and the introduction and prevalence




                                                  6
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 7 of 8 PageID #: 2247




  of COVID-19 . . . constitute the 'extraordinary and compelling' conditions warranting" a sentence

  reduction. Dkt. 477 at 3-4.

         In his supplemental motion, Mr. Newell does not contend that there are extraordinary and

  compelling conditions warranting a sentence reduction. Rather, he identifies several reasons

  related to the sentencing factors of § 3553(a) and the danger he presents to the community to justify

  his request for a sentence reduction. See dkt. 479 at 2-4.

         Mr. Newell's first motion was premised on the risk he faced from COVID-19 while

  incarcerated at FPC Lompoc. Dkt. 466. But Mr. Newell is no longer incarcerated at FPC Lompoc.

  See dkt. 479 at 2. Thus, the potentially "extraordinary and compelling conditions" identified in his

  first motion no longer exist. Mr. Newell presents no "extraordinary and compelling conditions"

  justifying a sentence reduction in his second motion.

         Because Mr. Newell has not shown an extraordinary and compelling reason warranting a

  sentence reduction, the Court need not decide whether he presents a danger to the community or

  whether the sentencing factors outlined in § 3553(a) favor release.

                                            III. Conclusion

         For the reasons set forth above, Mr. Newell's motions for compassionate release, dkt. [466]

  and dkt. [479], are denied. Mr. Newell's notice of filing sealed exhibits, which was docketed as a

  motion, dkt. [468], is granted to the extent that docket entries 468-1 and 468-2 will be maintained

  under seal.

  SO ORDERED.
  Date: 5/25/2021




                                                   7
Case 2:13-cr-00020-JPH-CMM Document 480 Filed 05/25/21 Page 8 of 8 PageID #: 2248




  Distribution:

  All Electronically Registered Counsel




                                          8
